AO 2453 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) I’age l of ]

 

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V (For Offenses Committed On or ARer November l, 1987)

Efren MOrenO_GOnZalez Case Number: 3:18-mj-»22758-l\/IDD

Kenneths- afr@ianU-- -- ------- ~--l
Def€na'ant's /'Fttorney _ : in ` . l_li \
E l:; . , ...l _ l

 

 

REGISTRATION NO. 80916298

lX| pleaded guilty to count(s) 1 of Complaint

 

l
rle DEFENDANT: "
l
l

|:l Was found guilty to count(S)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) l

C| The defendant has been found not guilty on count(s)
l:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

Assessment: $10 REMITTED Fine: NO FINE

[Xl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fmeS, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Friday, November 16, 2018
Date of lmposition of Sentence

/f//,TM. s sla z,-,_

HoNoRABLE MITCHELL `D. DEMBIN
UNITED sTATEs MAGISTRATE JUDGE

 

3113-mj-22758-MDD

 

